Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 21, 2020

The Court of Appeals hereby passes the following order:

A20A0147. JAMEZ ANTWANE BRYANT v. THE STATE.

      In 2018, while represented by counsel, Jamez Antwane Bryant was convicted
upon his Alford plea and given an aggregate sentence of 30 years, to serve 20 in
confinement. Bryant thereafter filed numerous pro se motions, including a motion
for an out-of-time appeal in which he asserted that he had not been adequately
informed of his right to appeal and had lost that right due to his ignorance of the law,
his counsel’s negligence, and “ineffective counsel.” The trial court denied Bryant’s
motions in a consolidated order entered on April 26, 2019. Bryant filed a pro se
notice of appeal, but the ensuing appeal was dismissed because the notice of appeal
was untimely filed. See Case No. A20A0052 (dismissal order issued August 5,
2019). See OCGA § 5-6-38 (a) (The proper and timely filing of a notice of appeal is
an absolute requirement to confer appellate jurisdiction on this Court.); Rowland v.
State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995).
      Back in the trial court, Bryant filed multiple pro se motions, including another
motion for an out-of-time appeal, wherein (as amended) Bryant reasserted that he had
lost his right to appeal because he was not advised of that right due to ineffective
assistance of counsel. The trial court denied Bryant’s motion (as amended), expressly
noting in its order that “similar arguments were rejected by this [trial court] by order
dated April 26, 2019.” This direct appeal arises from that order. See generally
Rowland, 264 Ga. at 876 (2) (denial of motion for an out-of-time appeal is directly
appealable).
      “It is axiomatic that the same issue cannot be relitigated ad infinitum. The
same is true of appeals of the same issue on the same grounds.” Echols v. State, 243
Ga. App. 775, 776 (534 SE2d 464) (2000); see also Jordan v. State, 253 Ga. App.
510, 511-512 (2) (559 SE2d 528) (2002). Our dismissal of Bryant’s prior appeal,
Case No. A20A0052, acts as res judicata. See Potter-Miller v. Reed, 302 Ga. App.
199, 200 (2) (690 SE2d 215) (2010) (“The effect of the dismissal of the first appeal
from an appealable judgment was to affirm the judgment of the trial court there
excepted to and the trial court was without authority to vacate or alter such prior
judgment which was res judicata between the parties.”); Johnson v. State, 272 Ga.
App. 294, 296-297 (6) (612 SE2d 29) (2005) (“[A]rguments [appellant] could and
should have made in [his] previous appeal . . . present nothing for this Court to
review.”). Consequently, this second appeal from the denial of a motion for an out-
of-time appeal is hereby DISMISSED. See Jordan, 253 Ga. App. at 512 (2); Echols,
supra (dismissing second appeal from the denial of a motion for an out of time appeal,
where adjudication in the first appeal was res judicata and the second appeal was thus
barred).

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        04/21/2020
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.




                                          2